                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-80372-BLOOM/Reinhart

CAROLYN N. MILLHORN,

        Plaintiff,
v.

FEDERAL BUREAU OF INVESTIGATIONS,

      Defendant.
_____________________________/

               ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS
                              AND DISMISSING CASE

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to proceed in forma

pauperis, ECF No. [3] (the “Motion”).          The Court has carefully considered the Motion, any

documents submitted therewith, the record in this case, and is otherwise fully advised.            For the

reasons that follow, Plaintiff’s Motion is denied and this case is dismissed without prejudice.

I. LEGAL STANDARD

        Plaintiff, a pro se non-prisoner litigant, has not paid the required filing fee and therefore

the screening provisions of 28 U.S.C. § 1915(e) are applicable.          Pursuant to that statute, courts

are permitted to dismiss a suit “any time [] the court determines that . . . (B) the action or appeal

(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” Id. § 1915(e)(2).             In order

to state a claim, a pleading in a civil action must contain “a short and plain statement of the grounds

for the court’s jurisdiction . . . [and] show[ ] that the pleader is entitled to relief.”   Fed. R. Civ. P.

8(a)(1)-(2).    While a complaint “does not need detailed factual allegations,” it must provide
                                                         Case No. 19-cv-80372-BLOOM/Reinhart

“more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s pleading standard “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation”).          Nor can a complaint rest on

“‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557 (alteration in original)).   “[A] complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

Twombly, 550 U.S. at 570).

          Further, a “district court may act sua sponte to address the issue of subject matter

jurisdiction at any time.”    Herskowitz v. Reid, 187 F. App’x 911, 912–13 (11th Cir. 2006)

(footnote call numbers and citations omitted).   This is because federal courts are “‘empowered to

hear only those cases within the judicial power of the United States as defined by Article III of the

Constitution,’ and which have been entrusted to them by a jurisdictional grant authorized by

Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting

Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)).       Accordingly, “once a federal court

determines that it is without subject matter jurisdiction, the court is powerless to continue.” Id.

at 410.

II. DISCUSSION

          Plaintiff’s Amended Complaint states that Plaintiff was intentionally infected with

schistosomiasis, that medical centers throughout Illinois have been unable to help her, that a

criminal enterprise in Chicago made an attempt on her life, and that the Federal Bureau of

Investigation has not assisted her.    ECF No. [7] at 4.     Plaintiff previously filed a complaint
                                               2
                                                            Case No. 19-cv-80372-BLOOM/Reinhart

stemming from the same nucleus of facts which the District Court dismissed as patently frivolous

and for failing to state any conceivable cause of action.     See Case No. 18-cv-80270-DMM.

           Here too, Plaintiff’s allegations do not state a claim for relief or any basis for exercising

federal jurisdiction.    Plaintiff’s Amended Complaint cites 18 U.S.C § 1964 and 42 U.S.C. § 1983

as the basis for jurisdiction.     But the Court cannot exercise federal question jurisdiction based

solely on Plaintiff’s references to federal statutes.      See Miccosukee Tribe of Indians of Fl. v.

Kraus-Anderson Const. Co., 607 F.3d 1268, 1273 (11th Cir. 2010) (noting that to satisfy federal

question subject matter jurisdiction, a plaintiff’s complaint “must claim a right to recover under

the Constitution and laws of the United States” and “a mere incantation that the cause of action

involves a federal question is not always sufficient” (quoting Bell v. Hood, 327 U.S. 678, 681

(1946) and Murphy v. Inexco Oil Co., 611 F.2d 570, 573 (5th Cir. 1980))).

           First, the Racketeered Influenced and Corrupt Organization Act creates a civil cause of

action for “[a]ny person injured in his business or property by reason of a violation” of the

substantive provisions contained in § 1962 of the RICO Act. 18 U.S.C. § 1964(c). The four

required elements to state a claim for civil RICO liability are (1) conduct, (2) of an enterprise, (3)

through a pattern (4) of racketeering activity. Langford v. Rite Aid of Ala., Inc., 231 F.3d 1308,

1311 (11th Cir. 2000). Under § 1964(c), civil RICO claimants must also demonstrate standing by

showing “(1) the requisite injury to ‘business or property,’ and (2) that such injury was ‘by reason

of’ the substantive RICO violation.” Williams v. Mohawk Indus., Inc., 411 F.3d 1252, 1256 (11th

Cir. 2005).     Here, Plaintiff has failed to plead any facts to support a claim under the federal RICO

statute.

           Second, to state a claim under § 1983, a plaintiff must plead that he was (1) deprived of a
                                                    3
                                                         Case No. 19-cv-80372-BLOOM/Reinhart

right; (2) secured by the Constitution or laws of the United States; and (3) that the alleged

deprivation was committed under color of state law.    See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526

U.S. 40, 50 (1999); Rayburn v. Hogue, 241 F.3d 1341, 1348 (11th Cir. 2001).              Plaintiff’s

Amended Complaint fails to allege facts to support a claim under § 1983.

       Accordingly, and under the Court’s inherent authority, see Fikes v. City of Daphne, 79 F.3d

1079, 1083 n.6 (11th Cir. 1996) (stating that a district court has the inherent authority to require

repleading in accordance with Rules 8(a)(2) and 10(b)), the Court denies Plaintiff’s Motion to

Proceed In Forma Pauperis, and dismisses Plaintiff’s Complaint without prejudice.

III.   CONCLUSION

       Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

       1. Plaintiff’s Amended Complaint, ECF No. [7], is DISMISSED WITHOUT

           PREJUDICE.

       2. Plaintiff’s Motion for Leave to Proceed in Forma Pauperis, ECF No. [3], is DENIED.

       3. The Clerk shall CLOSE the case.

       4. To the extent not otherwise disposed of, any pending motions are DENIED as moot

           and all pending deadlines are TERMINATED.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 19, 2019.




                                                      ______________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE


                                                 4
                          Case No. 19-cv-80372-BLOOM/Reinhart

Copies to;

Counsel of record

Carolyn N. Millhorn
2107 N. Dixie Hwy
West Palm, FL 33407




                      5
